DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 10/13/2021, the amendment/reconsideration has been considered. Claims 1-14, and 16-17 have been amended. Claims 1-20 are pending for examination as cited below.	

Terminal Disclaimer
The terminal disclaimer filed on 10/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10951588 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see remarks, filed on 10/13/2021, with respect to amended claims have been fully considered and are persuasive.  The prior rejection of claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed over cited references.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 10/13/2021 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qu et al. (Pub. No.: US 2014/0365865 A1) is one of the most pertinent art in the
field of invention and discloses, an interface between a Web browser's layout engine
and a scripting engine. The interface enables objects from the layout engine to be
recognized by a memory manager in the scripting engine and interact in a streamlined,
efficient manner.
	Furtwangler et al. (Pub. No.: US 20160070579 A1), is yet another one of the most pertinent art in the field of invention and discloses, an object-oriented programming (OOP) system and library that maps conventional object-oriented concepts such as class hierarchies, interfaces, and static methods and properties onto a prototypal object system such as JavaScript.RTM.. Various functions of the OOP system are called to create a class-like structure that is instantiated into an object instance upon request.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Tauqir Hussain/Primary Examiner, Art Unit 2446